Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 2, the prior art fails to teach, disclose, or suggest, either alone or in combination, a capacitor comprising: the first electrode layer and the dielectric layer are in contact with each other at a second contact surface, and the second contact surface includes a second uneven surface portion, the dielectric layer and the second electrode layer are in contact with each other at a third contact surface, and the third contact surface includes a third uneven surface portion, at least part of the second uneven surface portion overlaps with the third uneven surface portion when viewed from a side of the capacitor having the first and second outer electrodes, and a part of the third uneven surface portion that is closest to the second main surface is located closer to the second main surface than a part of the second uneven surface portion that is farthest from the second main surface as instantly claimed, and in combination with the additional limitations.
Regarding claim 13, the prior art fails to teach, disclose, or suggest, either alone or in combination, a capacitor comprising: the first contact surface includes a first uneven surface portion, the first uneven surface portion comprises a plurality of recessed portions, and a width of each of the plurality of recessed portions is 
Regarding claim 14, the prior art fails to teach, disclose, or suggest, either alone or in combination, a capacitor comprising: the first contact surface includes a first uneven surface portion, and a depth of each of the plurality of recessed portions is 0.2 µm to 2 µm as instantly claimed, and in combination with the additional limitations.
Regarding claim 15, the prior art fails to teach, disclose, or suggest, either alone or in combination, a capacitor comprising: the first contact surface includes a first uneven surface portion, and the first main surface of the substrate includes a plurality of recessed portions at a location corresponding to the first contact surface as instantly claimed, and in combination with the additional limitations.
Regarding claim 18, the prior art fails to teach, disclose, or suggest, either alone or in combination, a method comprising: forming a first uneven surface portion on at least part of a side of the first electrode layer opposite to the substrate; forming a dielectric layer on the first electrode layer other than at a location corresponding to the first uneven surface portion; laminating a second electrode layer on the dielectric layer so as to not overlap the first uneven surface portion; and electrically connecting a first outer electrode to the first electrode layer via the first uneven surface portion; and electrically connecting a second outer electrode to the second electrode layer as instantly claimed, and in combination with the additional limitations.
Regarding claim 20, the prior art fails to teach, disclose, or suggest, either alone or in combination, a method comprising: forming a first uneven surface portion and a second uneven surface portion on a side of the first electrode layer opposite to the substrate; laminating a dielectric layer on at least the second uneven surface portion of the first electrode layer to form a third uneven surface portion on a side of the dielectric layer opposite to the substrate; laminating a second electrode layer on at least the third uneven surface portion of the dielectric layer to form a fourth uneven surface portion on a side of the second electrode layer opposite to the substrate; electrically connecting a first outer electrode to the first electrode layer via the first uneven surface portion; and electrically connecting a second outer electrode to the second electrode layer via the fourth uneven surface portion as instantly claimed, and in combination with the additional limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jose R Diaz/Primary Examiner, Art Unit 2815